Exhibit 10.1
     THIS SEPARATION AND TRANSITION AGREEMENT is entered into as of
September 24, 2011 by and among the Parties.
RECITALS
     WHEREAS, Employee is currently employed as the Vice President of
Pharmaceutical Development of RXi pursuant to the Existing Employment Agreement;
     WHEREAS, it is proposed that Employee be employed in the same capacity by
RNCS, Inc., a Delaware corporation and wholly owned subsidiary of RXi (“RNCS”),
in connection with the transactions contemplated by the Definitive Agreements;
     WHEREAS, in order to facilitate the transactions contemplated by the
Definitive Agreements, the Parties wish to terminate and Employee’s employment
with RXi in conjunction with her new employment by RNCS; and
     WHEREAS, Employee wishes to resign voluntarily her employment with RXi in
order to accept her new employment with RNCS.
AGREEMENTS
     NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained in this Agreement, the Parties agree as follows:

1.   Definitions. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings set forth in the Existing Employment Agreement. Certain
other capitalized terms used herein shall have the meanings indicated in
paragraph 7.   2.   Termination of Employment.

  a)   Employee hereby resigns voluntarily as of the Effective Date; as such,
the Term of the Employee’s employment under the Existing Employment Agreement
shall terminate on the Effective Date, except that the provisions of the
Existing Employment Agreement that by the terms thereof are to continue beyond
the Term of such employment shall not be affected by this Agreement.

3.   Transition Arrangements.

  a)   In consideration of Employee’s entering into the New Employment
Agreement, RXi shall pay Employee the following compensation in lieu of any
other compensation or benefits under the Existing Employment Agreement, or
otherwise:

  1)   To the extent it shall not have done so previously, within three business
days following the Effective Date, RXi shall pay Employee any accrued and unpaid
Base Salary as of the Effective Date.

- 1 -



--------------------------------------------------------------------------------



 



  2)   Employee acknowledges and agrees that any and all accrued and unpaid
vacation pay and other paid time off of Employee shall be assumed by RNCS and
honored by RNCS under the New Employment Agreement.

  3)   To the extent it shall not have done so previously, upon presentation by
Employee after the Effective Date, RXi shall reimburse Employee for any
previously unreimbursed business expenses incurred by her prior to the Effective
Date in accordance with RXi’s usual expense reimbursement policies.

  4)   As of the Effective Date, RXi shall grant to Employee under RXi’s 2007
Incentive Plan an option to purchase up to 150,000 shares of RXi common stock at
an exercise price equal to the closing price of RXi common stock as reported on
The NASDAQ Capital Market on the Effective Date and otherwise on the terms set
forth in the form of Option Agreement attached hereto as Exhibit 1. RXi shall
deliver to Employee the completed and signed Option Agreement promptly following
the Effective Date.

  5)   Promptly following the Effective Date, RXi will amend Employee’s
currently outstanding stock options under RXi’s 2007 Incentive Plan to provide
for the continued vesting and exercisability of the options for so long as
Employee remains in the employ of RNCS and provide Employee a written amendment
to this effect to her related Option Agreements.

  b)   Employee acknowledges and agrees that the foregoing compensation is all
of the compensation and benefits payable or otherwise to be provided to Employee
by RXi on and after the Effective Date in connection with or as a result of
Employee’s employment, or termination of her employment, with RXi, and that
Employee is not entitled to any other compensation, benefits or perquisites from
RXi.

  c)   Employee agrees that all compensation payable under this paragraph 3
shall be paid after withholding for taxes that, in RXi’s reasonable good faith
judgment, are required to be withheld by RXi.

4.   RXi Property. Employee hereby acknowledges and agrees that, to the extent
she has not previously done so, and except as RXi may otherwise agree in light
of the ongoing services to be performed by her under the New Employment
Agreement, on the Effective Date Employee shall return to RXi all RXi property,
including, but not limited to, all keys, credit cards, documents, equipment
(including computer and telephone equipment) files, data, and records of any
kind whatsoever that she has, or has had, in her possession or control.

- 2 -



--------------------------------------------------------------------------------



 



5.   Transition Agreements.

  a)   Subject to the terms and provisions of this Agreement and Employee’s
compliance herewith:

  1)   From and after the Effective Date until the Spin-Off Closing, Employee
shall be entitled to continue, at her election, to participate in all group
health plans and other employee benefit plans, including 401(k) plans, generally
made available to employees of RXi. Nothing herein, however, shall affect RXi’s
right to modify, amend, change or discontinue any such plans at any time.

6.   Release; Further Assurances.

  a)   In further consideration of RXi entering into this Agreement, and its
promise to make payments and to provide benefits hereunder to which Employee is
otherwise not entitled, Employee shall, concurrently with her execution and
delivery of this Agreement, execute and deliver to RXi the Release.

  b)   The Parties hereby agree to make, execute and deliver such other
instruments or documents, and to do or cause to be done such further or
additional acts, as may be reasonably necessary to effectuate the purposes or to
implement the terms of this Agreement.

7.   Definitions.

  a)   As used in this Agreement, the following capitalized terms shall have the
meanings indicated:

  1)   “Agreement” means this Separation and Transition Agreement, as it may be
amended as provided herein.

  2)   “Definitive Agreements” mean, collectively, the Contribution Agreement
between RXi and RNCS and the Agreement between RNCS and Advirna, LLC, each dated
the date hereof, as they may be amended as provided therein, together with the
SPA.

  3)   “Effective Date” has the meaning set forth in the RNCS Employment
Agreement.

  4)   “Employee” means Pamela Pavco, Ph.D.

  5)   “Existing Employment Agreement” means the Employment Agreement, made as
of March 7, 2007, between Employee and RXi, as amended to date.

- 3 -



--------------------------------------------------------------------------------



 



  6)   “New Employment Agreement” means the Employment Agreement to be entered
into between RNCS and Employee on terms mutually satisfactory to RNCS and
Employee.

  7)   “Parties” means the Employee and RXi, collectively.

  8)   “RXi” means RXi Pharmaceuticals Corporation, a Delaware corporation (to
be renamed Galena Biopharma, Inc.).

  9)   “Release” means the General Release in the form attached hereto as
Exhibit 2.

  10)   “SPA” means the Securities Purchase Agreement among RXi, RNCS, Tang
Capital Partners L.P., and RTW Investments, LLC, dated the date hereof, as it
may be amended as provided therein.

  11)   “Spin-Off Closing” has the meaning set forth in the SPA.

8.   Miscellaneous.

  a)   This Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Massachusetts without regard to any conflict or
choice of law rules that would result in the application of any other state’s
law.

  b)   Should any provision of this Agreement or any portion hereof, be declared
or be determined by any court to be illegal or invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be automatically conformed to
the law, if possible, or deemed not to be part of this Agreement.

  c)   The Parties to this Agreement acknowledge that they have entered into
this Agreement voluntarily, without coercion and based upon their judgment and
not in reliance upon any representation or promises made by the other party
other than those contained or referred to herein. This Agreement, including
Exhibits, incorporates and constitutes the entire agreement among the Parties
regarding the subject matter hereof and supersedes all prior negotiations,
understandings and agreements between the Parties hereto with respect to the
subject matter hereof. This Agreement may not be modified or cancelled, nor may
any provision with respect to it be waived, except in a writing signed by the
Parties.

  d)   This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective heirs, legal representatives, successors and
assigns.

[Signature Page Follows]

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Separation and Transition
Agreement to be executed as of the date first set forth above.

                  /s/ Pamela Pavco       PAMELA PAVCO, Ph.D.            RXi
PHARMACEUTICALS CORPORATION
      By:   /s/ Mark J. Ahn        Mark J. Ahn, Ph.D.        President and Chief
Executive Officer     

            ACKNOWLEDGED:

RNCS, INC.
      By:   /s/ Mark J. Ahn       Mark J. Ahn, Ph.D.        President and Chief
Financial Officer     

- 5 -